Citation Nr: 0322590	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
1997 for the award of service connection for post-operative 
residuals of degenerative disc disease of the lumbosacral 
spine.  

2.  Entitlement to an effective date earlier than July 10, 
1995 for the award of a 30 percent disability rating for 
bilateral hearing loss.  

(The issue of whether the Board of Veterans' Appeals decision 
of August 1974 that denied service connection for residuals 
of a herniated nucleus pulposus should be revised or reversed 
on grounds of clear and unmistakable error is addressed in a 
separate decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1960 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board previously denied these claims in a June 2001 
decision.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion from the parties, in a December 2002 Order, the 
Court vacated the Board decision and remanded the matter to 
the Board for readjudication.  In an April 2003 letter, the 
Board advised the veteran and his representative that there 
was additional time in which to supplement the record before 
the Board.  Responses from the veteran and his representative 
have been associated with the claims folder.  The case is 
again ready for appellate review.  


REMAND

During the course of the instant appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  Among other things, it expanded 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A § 5103(a).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.   

As stated in the joint motion to the Court, review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with the notice requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board also notes that, as discussed in the joint motion 
to the Court, the RO's April 2000 statement of the case 
includes the text of the relevant regulation concerning 
effective dates.  However, the RO failed to include the 
specific regulation pertaining to effective dates for claims 
for increased ratings for purposes of the issue of 
entitlement to an earlier effective date for the increased 
rating to 
30 percent for bilateral hearing loss.  A statement of the 
case must include a summary of the applicable laws and 
regulations, with the appropriate citation.  38 C.F.R. § 
19.29 (2002).  On remand, the RO should provide the veteran 
and his representative a supplemental statement of the case 
that includes all of the regulation provisions relevant to 
each issue that remains on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should afford 
the appropriate period of time for 
response.  

2.  After completing any necessary 
development, the RO should readjudicate 
the issues on appeal.  If the disposition 
of either claim remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case, which must contain a summary 
of the relevant law and regulations, with 
proper citation thereto, specific to the 
issue or issues that remain denied.  The 
RO should then afford the applicable 
opportunity for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


